765 N.W.2d 332 (2009)
In re Olga TRAWCZYNSKI, Deceased
Lyndsey R. Magnus, Individually and as Personal Representative of the Estate of Olga Trawczynski, Stephanie Hornsby, Marcyanna Reusch, Bernadine Magnus, Nicole Magnus, Ryan Magnus, and Alison Magnus, Plaintiffs-Appellants,
v.
Deborra Clinard and Douglas E. Trawczynski, Individually and as Co-Trustees of the Olga Trawczynski Trust, Kathryn Sussman, and Couzens, Lansky, Fealk, Ellis, Roeder & Lazar, P.C., Defendants-Appellees.
Docket No. 138107. COA No. 287368.
Supreme Court of Michigan.
May 27, 2009.

Order
On order of the Court, the application for leave to appeal the October 15, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.